            Case 1:19-cv-12125-ADB Document 81 Filed 12/06/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                      )
                                                      )
 iROBOT CORPORATION,                                  )
                                                      )
                 Plaintiff,                           )
                                                      ) Civil Action No. 1:19-cv-12125-ADB
         v.                                           )
                                                      )
 SHARKNINJA OPERATING, LLC,
                                                      )
 SHARKNINJA MANAGEMENT, LLC,
                                                      )
 SHARKNINJA SALES COMPANY,
                                                      )
                 Defendants.                          )
                                                      )

                    UNOPPOSED MOTION FOR PARTIAL DISMISSAL

       Plaintiff iRobot Corporation (“iRobot”) moves pursuant to Fed. R. Civ. P. 41(a) to dismiss

iRobot’s claims in the above-captioned action under United States Patent No. 9,921,586 (“the ’586

Patent”) with prejudice. iRobot premises its motion on the following:

       1.       Shark’s representation that the accused Shark IQ Robot vacuum cleaners, and their

associated applications, do not allow a user to select a room or limited set of rooms in a home and

schedule to clean that room or set of rooms at a future time.

       2.       Nothing herein limits iRobot’s ability to re-assert the ’586 patent against a Shark

robotic vacuum cleaner product that offers that functionality or otherwise reveals that

functionality, is updated to enable that functionality, or is a derivative of a current Shark IQ Robot

vacuum cleaner with modifications material to infringement of the ’586 patent.

       3.       Nothing herein is intended to limit the still-pending claims and counterclaims in the

above-captioned action.




                                                  1
        Case 1:19-cv-12125-ADB Document 81 Filed 12/06/19 Page 2 of 3




                               Respectfully submitted,

                                         iROBOT CORPORATION



                                         /s/ Timothy H. Madden
                                         Timothy H. Madden (BBO# 654040)
                                         thm@dcglaw.com
                                         T. Christopher Donnelly
                                         tcd@dcglaw.com
                                         Peter E. Gelhaar
                                         peg@dcglaw.com
                                         DONNELLY, CONROY & GELHAAR, LLP
                                         260 Franklin Street, Suite 1600
                                         Boston, MA 02110
                                         Telephone: (617) 720-2880
                                         Facsimile: (617) 720-3554

                                         Gregg F. LoCascio, P.C. (pro hac vice)
                                         gregg.locascio@kirkland.com
                                         Anders P. Fjellstedt (pro hac vice)
                                         anders.fjellstedt@kirkland.com
                                         KIRKLAND & ELLIS LLP
                                         1301 Pennsylvania Avenue, N.W.
                                         Washington, D.C. 20004
                                         Telephone: (202) 389-5000
                                         Facsimile: (202) 389-5200




SO ORDERED this ___________ day of December, 2019.


_______________________________________________




                                         1
         Case 1:19-cv-12125-ADB Document 81 Filed 12/06/19 Page 3 of 3




                            LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), the undersigned has conferred with counsel for Shark,

and Shark consents to this motion.



                                              /s/ Timothy H. Madden
                                              Timothy H. Madden




                                CERTIFICATE OF SERVICE

       This document was filed through the CM/ECF system and will be served on SharkNinja

pursuant to Fed. R. Civ. P. and L.R. 5.2.


                                               /s/ Timothy H. Madden
                                               Timothy H. Madden
